UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 August26, 2013 Date of Report (Date of earliest event reported) TWO RIVER BANCORP (Exact name of registrant as specified in its charter) New Jersey 000-51889 20-3700861 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Ident. No.) 766 Shrewsbury Avenue, Tinton Falls, New Jersey (Address of principal executive offices) (Zip Code) (732) 389-8722 Registrant’s telephone number, including area code N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4 (c)) Item7.01Regulation FD Disclosure. On August 26, 2013, Two River Bancorp posted a new Investor Presentation on its Investor Relations website at investor.tworiverbank.com under the News & Market Information - Presentations tab. The Investor Presentation, attached as Exhibit 99.1 hereto and incorporated herein by reference, is being furnished to the Securities and Exchange Commission and shall not be deemed to be “filed” for any purpose. Item9.01Financial Statements and Exhibits. (d) Exhibits: Investor Presentation of Two River Bancorp. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TWO RIVER BANCORP Dated: August 26, 2013 By: /s/ A. Richard Abrahamian A. Richard Abrahamian Executive Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit Number Description Investor Presentation ofTwo River Bancorp
